DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of U.S. Patent No. 11,305,449. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 of the instant invention are to be found in claims 1 of the U.S. Patent. The difference between claim 1 of the instant application and claim 1 of the U.S. Patent lies in the fact that the U.S. Patent include many more features and thus much more specific (for example, the product sliding surface flexes). Since claim 1 is anticipated by claim 1 of the U.S. Patent, it is not patentably distinct from claim 1 of the U.S. Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Michel et al. (9,517,572 B2).
Michel et al. discloses the invention including: 
Claim 1; a rim structure 20, a plurality of cutting stations (see Fig. 8 and 15) which are mounted 30onto a rim structure, each of said cutting stations comprising a cutting element 14 for cutting food products at a leading end of the cutting station and a product sliding surface 22/27, said cutting stations being assembled adjacent one another in such a way that a gap (see 11a-d) is present between each pair of adjacent cutting stations; the 20product sliding surface has a first wall curvature on a front part and deviates from the first wall curvature on rear part (see Fig. 5 and 11b-e).
Claim 2; wherein the product sliding surface is formed from two or more parts (see Fig. 8).
Claim 3; wherein the first wall curvature corresponds to the inner diameter of the cutting head (see Fig. 5).
Claim 4; wherein each cutting station comprises one or more bolts (see Fig. 5).
Claim 5; wherein each cutting element is a knife blade (see Fig. 11b).
Claim 6; a clamp 26.
Claim 7; wherein each of the plurality of cutting stations are identical and evenly spaced around the rim (see Fig. 5).
Claim 8; wherein the sliding surface of each cutting station has a corrugated shape (see Fig. 8).
Claim 9; wherein the sliding surface of each cutting station is smooth (see Fig. 12).
Claim 10; wherein a gap setting mechanism 23 causes the rear part of the product sliding surface to deviate from the first curvature.
Claim 11; wherein the leading end of each cutting station comprises a knife holder 27.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Michel et al. (9,517,572 B2).
Michel et al. discloses the method including the step of:
Claim 12; mounting a plurality of cutting stations (see Fig. 8 and 15) on a rim structure 20 adjacent one another such that a gap is present between each pair of adjacent cutting stations through which a product slice exits the cutting head upon being cut, each cutting station comprising a cutting element 14 at a leading end and an inner product sliding surface 22/27with a front portion and a back portion; and adjusting (with spacers 23) only the back portion of the product sliding surface on at least one of the plurality of cutting stations, so as to deviate from the first wall curvature.
Claim 13; the step of adjusting only the back portion of the product sliding surface comprises deviating (with spacers 23) the back portion of the product sliding surface without affecting the front portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/           Primary Examiner, Art Unit 3724